Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
This action is in response to the papers filed on 03/03/2022.
The amendments overcome 112 b, Improper Markush, 112 (a) Scope of Enablement, and 102 rejection (as being anticipate by You) in prior office action. 
The 112 (a) Scope of Enablement rejection has been removed because the specification enables for methods recited in amended claims that are directed to subtyping prostate cancer via recited 50 genes (PAM50). 
The declaration and the response mailed on 03/03/2022 assert that 
“Feng et al. publication was made publicly available not earlier than February 16, 2017. Thus, the earliest date of publication of Feng et al. is less than 1 year prior to the effective filing date of the present Application. For at least the reasons stated in the § 1.130(a) Declaration, the disclosure of Feng et al. was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. Therefore, pursuant to 35 U.S.C. § 102(b)(1)(A), Feng et al. is not available as prior art under 35 U.S.C. § 102(a)(1). Applicant asserts that the Declaration under 37 C.F.R. §1.130(a) renders the rejection moot and respectfully requests withdrawal of the rejection.” 

The argument is reviewed and persuasive, thus 102 (a) (1) (as being anticipate by Feng) and 103 rejection (over Feng) have been removed. 
Claims 1-12 and 14-34 are pending in the application. Claims 15-28 are withdrawn because they are directed into non-elected invention.
Claims 1-12, 14 and 29-34 are under the examination. Claim 34 is a new claim.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 112 (b) Indefiniteness
Necessitated by the amendments
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 34, which depend from claim 1, recite “administering androgen deprivation therapy to the subject who has the luminal B subtype” OR “administering an anti-cancer treatment other than the androgen deprivation therapy to the subject who has the luminal A subtype or the basal subtype”, respectively. However, claim 1 does not recite performing the method in a subject who has a luminal B subtype OR a subject who has a luminal A subtype or a basal subtype. The method of the claim 1 is directed to subtyping the prostate cancer of the subject via assigning the prostate cancer to one of the three subtypes (i.e. a luminal A subtype or a luminal B or a basal subtype) based on the measured gene expression level data. Thus, the claims 2 and 34 are confusing because claim 1 from which they depend does not recite having such type of prostate cancer subject in the method. 
Claim 2 recites the limitation “administering androgen deprivation therapy to the subject who has the luminal B subtype” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “administering an anti-cancer treatment other than the androgen deprivation therapy to the subject who has the luminal A subtype or the basal subtype” and “the androgen deprivation therapy”, in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 33, which depend from claim 32, recites “administering androgen deprivation therapy to the subject who has the luminal B subtype and administering an anti-cancer treatment other than the androgen deprivation therapy to the subject who has the luminal A subtype or the basal subtype”. However, claim 32 does not recite performing the method in a subject who has a luminal B subtype OR a subject who has 
Claim 33 recites the limitation “administering androgen deprivation therapy to the subject who has the luminal B subtype and administering an anti-cancer treatment other than the androgen deprivation therapy to the subject who has the luminal A subtype or
the basal subtype” in claim 32. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
Necessitated by the amendments
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 3-12, 14 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements are sufficient to amount to significant more that the judicial exception because the additional elements were established, routine and conventional at the time of invention was made. 
Step 1

Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claims 1, 14 and 32 are independent claims. The claims recite a method step of subtyping the prostate cancer of the subject according to a genomic subtyping classifier based on the levels of expression of the genes (i.e. 50 genes) in a biological sample obtained from a subject having a prostate cancer. Claim 14 also recites a method step of “determining”. The method step of “subtyping” and “determining” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, claims are directed to at least once exception which is termed, an abstract idea. (Step 2A Prong 1: Yes)
Furthermore, claim 14 recites measuring levels of expression of a plurality of genes in a biological sample from a subject who has prostate cancer to determine a treatment for a subject. Thus, the claim sets forth a method of determining a treatment in a subject via the measured gene expression levels in a biological sample from a prostate cancer subject. This limitation sets forth a judicial exception because this type 
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite additional elements that integrate the judicial exception into a practical application because there are no further practical elements in addition to the judicial exceptions that apply or use the judicial exceptions. The elements in the claims 1 and 32 in addition to the method step of “subtyping” are “providing, extracting and measuring/detecting”. 
The elements in the claim 14 in addition to the method step of “subtyping and determining” are “providing, extracting and measuring”. These steps do not integrate the judicial exception because they are data gathering steps and they do not meaningfully limit the exception. Claim 14 also recites the method step of prescribing androgen deprivation therapy to the subject and prescribing cancer treatment prescribing a cancer treatment other than androgen deprivation therapy to the subject. prescribing a cancer treatment other than androgen deprivation therapy to the subject. The recitation as “prescribing a therapy” fails to meaningful limit the claim because the prescribing method step is considered providing an instruction. This does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
Step 2 B 

Accordingly, this does not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
With regard to claim 3, which depends from claim 1, the claim further limits when the method is performed.  With regard to claims 4 and 8, which depends from claim 1, the claims further limit the subject. With regard to claim 5-7, which depends from claim 1, the claims further limit the sample. Claim 9 further limits the expression levels. These limitations fail to meaningfully limit the judicial exception. Accordingly, this does not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Response to Argument
The response traverses the rejection on page 9 of the remarks.
 The response stats amending claims having the method step "extracting nucleic acids from the biological sample.". The response asserts that nucleic acid extraction cannot be performed by a human being using mental steps or basic critical thinking. Accordingly, the claims, as amended, are not directed to an abstract idea. 
This response has been thoroughly reviewed but not found persuasive. It is correct that "extracting nucleic acids from the biological sample." is not a mental step, it is a web-method step to be performed in the lab. The subtyping method step, that would include reviewing the data after measuring gene expression levels in the extracted nucleic acids from the biological sample is a mental step. Thus, the claims are directed to at least once exception which is termed, an abstract idea (Step 2 A Prong 1: Yes)

The response further asserts that “the Examiner argues that claim 2 recites a conditional method step, and therefore treating is not required by the claim. Claim 2 is amended to remove the conditional language, and thus treatment is required. Similarly, claim 32 and new claim 34 requires a treatment step. Thus, claims 2, 32 and 34 constitute integration of any judicial exception into a practical application”
The amendments overcome the rejection of claim 2. Claim 32 does not recite any treatment method step. Claim 34 is not rejected under 101 rejection. 
 Claim Rejections - 35 USC § 103 
Necessitated by the amendments
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	Claims 1-12, 14, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over You ([You et al. Pub. No.: US2018 0282817A1, PCT filing date of Priority date of 05 October 2015) in view of Parker (Parker et al. American Society of Clinical Oncology; 2009; 27; 8: 1160-1167), as evidenced by Steelman (PG Pub No: US20200181710A1 with Priority date of 23 December 2015) and Damrauer et al. (PNAS; 2014; 111; 8: 3110–3115).
Independent claims 1, 14, 29 and 32 are independent claims.
With regard to method steps of “providing”, “extracting” , “measuring/detecting” and “subtyping” of claims 1, 14, and 32 and method step of “providing and “detecting” of claim 29, You teaches a method for classifying prostate cancer into prostate cancer subtype (PCS) of PCS1, PCS2 or PCS3 via gene expression levels of more than 400 genes (see abstract, Figure 4 C, Figure 5 A, Table 1, para 0009, para 0070, para 0073, para 0118, Figure 1A, Figure 2C, Figure 4C). In this regard, You teaches measuring/detecting gene expression levels of 23 genes out of 50 recited genes in a biological sample from a prostate cancer subject. The genes are CDC20, KIF2C, NUF2, CENPF, EXO1, UBE2T, RRM2, CCNB1, GPR160, PTTG1, ANLN, MELK, CEP55, MKI67, TMEM45B, KRT5, FOXA1, CDC6, BIRC5, KRT17, TYMS, SLC39A6 and UBE2C (see Table 1, Figure 2 C, Figure 4 C, para 0009, para 0070, para 0073).  
You teaches obtaining a sample from a subject having a prostate cancer and assaying the sample to detect changes in gene expression of one or more genes in the sample (see para 0009-0012, para 0049, para 0066-0069, para 0166-0169, claims 1, 
You further teaches determining the presence of an expression pattern of a plurality of genes associated with the subtype of in the sample based on the detected changes (see para 0009-12, para 0049, para 0066-0069, para 0165-0169, claims 1, 17, and 31). Particularly, You teaches detecting genes expression in the tissue samples of prostate cancer patients and assigning the prostate cancer into subtype as PCS1, PCS2 or PCS3 using a set of pathways- classifier or a set of genes-classifier (see para 0016-0019, Figure 2, Figure 4-5, para 0066-0069, para 0165-0169).
You also teaches using 37-gene classifier in patient tissues to identify the subtype (see Figure 5, para 0019, para 0151, para 0165-0169). You teaches that the 37-gene panel displays significantly different expression patterns between the three subtypes of the prostate cancer (para 0165-0167, Figure 5 A). You further teaches observing the 37-gene classifier might assign circulating tumor cells to PCS1 or PCS2, consistent with the clustering result (para 0167); and the classifier has a potential to assign individual prostate cancers to PCS1 using other prostate tissue and blood circulating tumor cells (para 0168). 

You further teaches determining whether the PCS categories reflect luminal or basal types of the prostate epithelium through detected gene expressions (see para 0164-0165). For example, You teaches observing an association between a combination of gene-expressions (a mean expression of group of genes) comprising MKI67 that is known to be luminal prostatic cells (luminal subtype). You teaches observing a strong association between luminal genes with PCS1 and PCS2; and basal genes and PCS3 (para 0165, Table 7). Thus, You teaches two luminal subtypes of prostate cancers (i.e. PCS1 and PCS2) and one basal subtype of prostate cancer (i.e. PCS3). This is considered three prostate cancer subtypes with a luminal A subtype, a luminal B subtype and a basal subtype prostate cancer. 
You teaches that these three subtypes are associated with luminal and basal features, expression of luminal and basal markers in particular and the probability from the pathway classifier (Figure 4, para 18). You teaches that human basal cell from benign tissue was classified as PCS3 and benign prostate human luminal cells were classified into PCS2 (para 0165, Figure 4E). Figure 4E shows that PCS1 is associated with human fetal prostate. You teaches that PCS1 subtype is characterized having an increased probability of progression into metastatic disease or prostate cancer mortality compared to the PCS2 subtype or PCS3 subtype (claims 49 and 53).

With regard to independent claims 1 and 32, You does not specifically describe measuring 27 recited genes out of 50 genes in the claim for subtyping of the prostate cancer of the subject, although You teaches measuring multiple genes correspond to prostate cancer (see Table 1). 
With regard to claim 2, which depends from claim 1, the claim recites “further comprising administering androgen deprivation therapy to the subject who has the luminal B subtype”. Claim 3, recites “wherein the method is performed prior to treatment of the patient with the androgen deprivation therapy”. Claim 4, recites “wherein the subject is undergoing androgen deprivation therapy”. 
Claims 34 and 33, which depends from claims 1 and 32 (respectively), the claims are directed to administering an anti-cancer treatment other than the androgen deprivation therapy to the subject who has the luminal A subtype or the basal subtype, wherein the anti-cancer treatment other than androgen deprivation therapy is selected from the group consisting of surgery, chemotherapy, radiation therapy, immunotherapy, biological therapy, neoadjuvant chemotherapy, and photodynamic therapy”. Claim 33 is also directed to administering androgen deprivation therapy to the subject who has the luminal B subtype.

You teaches that the PCS1 subtype is resistant to enzalutamide which is an androgen receptor antagonist (para 0009, para 0014, para 0037, para 0046, see para 0169). Thus, the subject having PCS1 subtype resistant to enzalutamide, can be undergoing androgen deprivation therapy. 
With regard to claims 34 and 33, You teaches administering the androgen deprivation therapy to the subject having prostate cancer of PCS2 or PCS1, as described above (also see para 0082-0089). You further teaches administering other therapeutic agents to the subject having prostate cancer of PCS2 or PCS1 (luminal subtype) (e.g. docetaxel, a chemotherapeutic agent or DNA damaging agents or mitotic inhibitor) (see para 0084-0085, para 0089, para 0091, para 0095-0096). Thus, You teaches administering the subject with an anti-cancer treatment (e.g. neoadjuvant chemotherapy) after the androgen deprivation therapy to the subject having prostate cancer of the luminal subtype.
claims 5-7, which depend from claim 1, You teaches performing the method using different types of biological samples including prostate tumor or tumor biopsy or blood circulating tumor cells or serum or plasma or urine (para 0009, para 0030). 
With regard to claim 8, which depends from claim 1, the claim is directed into a human subject. You teaches performing the method using human samples (see para 0113-0115, para 0155, para 0160, para 0164-165, para 0171).  For example, You teaches observing a pathway activities in human samples (Figure 4E). 
With regard to claim 9, which depends from claim 1, the claim recites “wherein the level of expression is increased or reduced compared to a control”. You teaches observing the genes expression levels that are increased or decreased compared to a control (see claims 1, 2, and 13; and para 0009, para 0116, para 0137).
With regard to claims 10-12, which depend from claim 1, You teaches detecting changes in mRNA expression levels in samples from prostate cancer relative to reference samples or value via reverse transcription PCR, real-time PCR, microarray, RNA sequencing and DNA sequencing techniques (para 0116-0117, para 0121). You teaches using oligonucleotide probes, nucleic acids, and primers in determining gene expression in the method (see para 0117, para 0121-0122); and performing antibody microarray and detecting protein expression levels using antibody in the method (see para 0125). 
With regard to method step of “determining” in the claim 14, You teaches a method for determining a treatment for a subject who has prostate cancer that comprises a series of method steps. As described above, You teaches the method 
With regard to method step of “prescribing” in the claim 14, Further, You teaches administering specific agents to the subject with prostate cancer based on the subtype of the prostate cancer (see para 0010-0011). For example, You teaches administering therapeutic agent is an antiandrogen, an androgen receptor (AR) antagonist, a selective AR modulator, or an androgen synthesis inhibitor, or a combination thereof for the subject with subtype PCS2 or PCS1, as described above (also see para 0037, para 0084-0089, para 102). You teaches administering therapeutic agent is a Src signaling inhibitor, a Src family tyrosine kinase inhibitor, or a Ber-Ab1 tyrosine kinase inhibitor, or a combination thereof; or dasatinib, dasatinib for the subject with subtype PCS3 (para 0093, para 0097). Thus, this exemplifies “prescribing androgen deprivation therapy to the subject identified as likely to be responsive to androgen deprivation therapy, and 
With regard to claim 29, You teaches a method for treating a subject with prostate cancer that comprises a series of method steps. As described above, You teaches the method steps of “providing” and “detecting”. Furthermore, You teaches administering an anti-androgen, an androgen receptor antagonist, or other agents (e.g. anti-cancer treatment) to the subject having prostate cancer (para 0009-0011, para 0105-0106, para 0037, para 0084-0089, claims 20-24, claims 1-2, 12, 14 and 15). Anti-androgen therapy and an androgen receptor antagonist (e.g. Enzalutamide) are androgen deprivation therapy (see para 0037, para 0107). You also teaches administering therapeutic agent is anti-cancer therapy. For example, You teaches administering docetaxel or dasatinib to the subject with prostate cancer (para 0091, para 0093, para 105). Claim 30, which depends from claim 29, You teaches administering other therapeutic agents to the subject having prostate cancer of PCS2 or PCS1 (e.g. docetaxel, a chemotherapeutic agent or DNA damaging agents or mitotic inhibitor) (see para 0084-0085, para 0089, para 0091, para 0095-0096). Thus, You teaches administering the subject with an anti-cancer treatment that is neoadjuvant chemotherapy, as described above. Claim 31, which depends from claim 29, You teaches the method of subtyping the prostate cancer in the subject via a set of gene classifier as described in the claim 1.
With regard independent claim and 29, You teaches above the limitation of the claim, however, You does not specifically describe detecting 27 recited genes out of 50 genes in the claim for treating the prostate cancer subject, (see Table 1).

Parker teaches a method of using a 50-gene subtype predictor using microarray and quantitative reverse transcriptase polymerase chain reaction (RT-PCR) data for subtyping in likelihood of breast cancer, for example, subtypes luminal A, luminal B, HER2-enrihced and basal-like (see abstract, p 1161 col 1-2, Table 1). Particularly, Parker teaches extracting RNA from the samples obtained from breast cancer patient, measuring gene expression levels and identifying the intrinsic subtypes in the method (see p 1161 col 1-2, Figure 1).  Parker teaches using the 50- gene classifier (PAM50) (see Appendix Figure A3) to assign the subtype classification to determine the significant of the intrinsic subtypes in untreated patients and in patients receiving neoadjuvant chemotherapy (see p 1161 para 6 through p 1162 col 1, Figure 1). 


    PNG
    media_image1.png
    597
    587
    media_image1.png
    Greyscale

Furthermore, Parker teaches predicting the response to neoadjuvant chemotherapy [i.e. paclitaxel, fluorouracil, doxorubicin, and cyclophosphamide (T/FAC) via investigating between the subtypes and the clinical markers (see p 116 col 2, p 1163 col 2 para 2, Table 3, Figure 3). Parker also teaches performing validation of the 
Therefore, it would have been prima facie obvious prior to on having skill in the art prior to the effective filing date of the claimed invention to have modified the method of You, so as to have used a genomic subtyping classifier with 50 genes as taught by Parker. You teaches measuring and analyzing gene expression levels of hundreds of genes for molecular classification of prostate cancer; and exemplifies using a 37-gene classifier (including 23 recited genes) to assign subtypes to the specimens in the method (see para 0149-0153, Table 1-2). Parker exemplifies using a 50-gene classifier (including 23 recited genes) to assign subtypes to the specimens in predicting the prognosis of breast cancer, as described above. Parker teaches that the intrinsic subtype and risk predictors based on the PAM50 gene set added significant prognostic and predictive value to pathologic staging, staging, histologic grade, and standard clinical molecular markers (see p 1165 col 1 para 2). Thus, it would have been obvious to one having skill in the art to have used a gene classifier having a group of genes (i.e. PAM50) known for its significant prognostic and predictive value in assigning the subtypes for cancer, as taught by Parker in the method of You, in order to provide the method that is capable assessing the likelihood of prostate cancer or the likelihood of efficacy of the treatment of prostate cancer through molecular classification of prostate cancer with high sensitivity and specificity. 

 


For example, Steelman teaches a method of detecting a number of biomarkers (including all the genes of PAM50 set) which are associated with prostate cancer (see para 0008-0009 and Table 21 page 13). Steelman teaches performing subtyping of the cancer (e.g. breast cancer) using classifiers (e.g. PAM50) (see para 0056, para 112, para 236-239, para 310, para 328, para 352, para 0141, para 0497-0498, Table 18, Table 21 page 13). Steelman suggests the applicability of the method for prostate cancer (para 0328, claims 1, 25, 27, 37, 60, 62).  Damrauer teaches methods of intrinsic molecular subtyping of high-grade bladder cancer, as luminal and basal-like subtypes via gene expression data in tumor samples using microarray analysis and PAM50 classier (see abstract, p 3110 col 2 para 1, p 3111 col 1-2, Figure 4).  Damrauer et al. further teaches that the identified luminal and basal-like subtypes reflect the luminal and basal-like molecular subtypes of breast cancer which was also analyzed the subtypes using the PAM50 classifier (see abstract, p 3112 col 1-2). 





Response to the argument
The response transverses the 102 rejection over You.
The response asserts that You does no teach “You et al. does not disclose or suggest measuring or detecting the presence of all 50 recited genes in a biological samples from a prostate cancer subject as recited in the amended claims”.
This response has been thoroughly reviewed but found persuasive. Thus, the 102 rejection in prior office action has been removed. 
The 103 rejection in this office action is made accordingly with the amendments to the claims and a new claim.  
9.	 No claims are allowed.
10.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIET C SWITZER/Primary Examiner, Art Unit 1634   
                                                                                                                                                                                                     /W.T.J./     Examiner, Art Unit 1634